                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GAIL SHIPMAN, et al.,                                   :   CIVIL ACTION

                               Plaintiffs,              :

                    v.                                  :   NO. 17-5416

AQUATHERM L.P., et al.,                                 :

                                Defendants.             :
..   ..   ..   ..        ..    .. .. .. ..    ..   ..   :

GAIL SHIPMAN, et al.,                                   :

                               Plaintiffs,              :

                 v.                                     :

ARCO INDUSTRIAL SALES, INC.,                            :
et al.,
               Defendants.                              :

                                                   ORDER

          AND NOW, this 28th day of November, 2018, upon consideration of Defendant

 Signode Industrial Group LLC’s Motion to Dismiss Plaintiffs’ First Amended Complaint (Doc.

 No. 32 in Civil Action No. 18-2922) pursuant to Federal Rule of Civil Procedure 12(b)(6) and

 the briefing in support thereof and in opposition thereto, it is HEREBY ORDERED that the

 Motion is DENIED.


                                                    BY THE COURT:




                                                    /s/ Marilyn Heffley
                                                    MARILYN HEFFLEY
                                                    UNITED STATES MAGISTRATE JUDGE
